Citation Nr: 1600459	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  10-42 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1960 to May 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Board remanded this matter for further development.  The matter is back before the Board for further appellate proceedings.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's May 2015 remand, the AOJ obtained another VA examination and opinion in June 2015 regarding the Veteran's claim for entitlement to service connection for bilateral hearing loss.  The June 2015 examiner noted that the Veteran was exposed to acoustic trauma in service from F101 Voodoo Reconn planes, helicopters, flight line noise, explosions, and machine guns, with ear protection worn when available.  The examiner noted that the Veteran did not have any pre-military occupational noise exposure.  The examiner noted that the Veteran had a positive post-military occupational noise exposure; the Veteran worked as an aircraft mechanic for the airlines for six years and was exposed to flight line and engine noise, with ear protection.  The examiner also noted that the Veteran reportedly does woodworking as a hobby, with ear protection.  The examiner explained that the Institute of Medicine (IOM) report (Noise and Military Service, September 2005) concluded that based on current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely.  The examiner noted that the IOM also stated that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The examiner found that given the lack of a significant shift in hearing levels greater than normal measurement variability during military service, and no record of complaint or treatment of the claimed condition in the service treatment records, it was less likely as not that the Veteran's hearing loss was related to military noise exposure.

The Board finds that the examiner did not address all of the questions posed by the May 2015 remand. See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the examiner did not discuss the evidence that the Veteran may have damaged his ears at least once, and possibly three times, in service.  In this regard, although the examiner indicated that there was no record of complaint or treatment of hearing loss in the service treatment records, the Veteran reported that he hurt his eardrums in a diving accident in service, and his March 1964 separation examination refers to an injury to the left ear while diving into a pool.  Moreover, although the examiner noted the Veteran's in-service noise exposure and the Veteran's post-service occupational noise exposure, the examiner did not adequately explain the influence each had on the Veteran's hearing loss.  The Board therefore finds the report inadequate and an addendum opinion should be obtained to provide the missing information.  See 38 U.S.C.A. § 5103A (d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, return the claims file to the June 2015 VA 
	examiner to obtain an addendum opinion regarding 
	the etiology of the Veteran's hearing loss disability. If 
	the June 2015 examiner is not available, the claims 
	folder should be reviewed by another examiner. The 
	claims folder, including a copy of this remand, should 
	be reviewed by the examiner. If, and only if, 
	determined necessary by the VA examiner, the 
	Veteran should be scheduled for another VA 
	examination.

		The examiner is requested to offer an opinion as 
		to whether it is at least as likely as not (50 
		percent probability or more) that the Veteran's 
		hearing loss disability began in service or is 
		causally and etiologically related to service.

The examiner is asked to specifically discuss the Veteran's lay statements and evidence of noise exposure in service.

The examiner is also asked to discuss the evidence that the Veteran may have damaged his ears at least once and possibly three times in service.  The Veteran stated he hurt his eardrums in a diving accident in service.  The separation examination refers to injuring only the left ear while diving into a pool.

The examiner should also explain the influence the Veteran's in-service and post-service noise exposure had on his currently diagnosed bilateral hearing loss disability. If the Veteran's post-service noise exposure is the major factor in his hearing loss, the examiner should explain whether the in-service noise exposure could still be the originating cause, or a lesser cause of the hearing loss. 

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion. The question is whether current hearing loss is related to service.

A complete rationale for any opinion offered should be provided.

3.  Thereafter, adjudicate the claim for service connection 
	for bilateral hearing loss. If the benefit sought remains 
	denied, furnish the Veteran and his representative a 
	supplemental statement of the case and return the case 
	to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




